DETAILED ACTION
This action is in response to the submission filed on 11/9/2018.  Claims 1-36 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 14, 17 and col. 6, lines 49-67 of U.S. Patent No. 9,943,373. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
US 9,943,373
US 9,943,373
Claim 1: A computer-implemented method for use in evaluating the placement of a prosthetic device in a patient's body, comprising: 















designating a position in at least one of one or more depictions of an anatomical region of interest of the patient's body that includes a first anatomical structure of interest in which the prosthetic device is to be placed, 











wherein each of the one or more depictions shows the first structure of interest, a blood pool volume of a second anatomical structure of interest, or both, and wherein the designated position corresponds to a position in the first structure of interest at which the prosthetic device may be placed;

defining a plane containing an aortic annulus of the patient's heart ("aortic plane") and 

offsetting a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of the prosthetic device would intersect the blood pool volume of the second anatomical structure of interest if placed at the designated position; 

manipulating an orientation, position, or both orientation and position of the offset representation of the aortic plane; and 




















determining a cross-sectional surface area of the blood pool 




designating one or more positions in at least one of the one or more depictions wherein each position corresponds to a respective position in the first structure of interest at which the prosthetic device may be placed; 


and for each of the one or more designated positions, predicting an amount of blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest.

Claim 7: 
… wherein the at least one of the one or more depictions shows the first structure of interest and the blood pool volume of the second structure of interest, and the predicting step comprises: 


defining a plane that contains the aortic annulus of the patient's heart ("the aortic plane"); 
offsetting a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of one of the one or more imported device models intersects the blood pool volume; 





























determining a cross-sectional area of the blood pool volume 



































































Col. 6, lines 49-67, “points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be defined as the aortic plane.”


an electronic processor; and 

an electronic memory device having instructions stored therein, wherein the processor is configured to access the memory device and execute the instructions stored therein such that it is configured to: 














designate a position in at least one of one or more depictions of an anatomical region of interest of the patient's body that includes a first anatomical structure of interest in which 





















define a plane containing an aortic annulus of the patient's heart ("aortic plane") and offset a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of the prosthetic device would intersect the blood pool volume of the second anatomical structure of interest 

manipulate an orientation, position, or both orientation and position of the offset representation of the aortic plane; and 



















determine a cross-sectional surface area of the blood pool volume along the manipulated offset representation of the aortic plane for use in evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest.


an electronic processor; and 

an electronic memory device having instructions stored therein, wherein the processor is configured to access the memory device and execute the instructions stored therein such that it is configured to: 

acquire one or more depictions of an anatomical region of interest of the patient's body that includes a first anatomical structure of interest in which the prosthetic device is to be placed, wherein each of the one or more depictions shows the first structure of interest, a blood pool volume of a second anatomical structure of interest, or both; 

designate one or more positions in at least one of the one or more depictions wherein each position corresponds to a respective position in the first structure of 









for each of the one or more designated positions, predict an amount of blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest.

14. The system of claim 13, wherein the at least one of the one or more depictions shows the first structure of interest and the blood pool volume of the second structure of interest, and the processor is configured to predict the amount of blood flow obstruction through the second structure of interest by: 

defining a plane that contains the aortic annulus of the patient's heart ("the aortic plane"); 
offsetting a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of one of the one or more imported device 

























determining a cross-sectional area of the blood pool volume along the offset representation of the aortic plane; and predicting the obstruction of the blood flow through the second structure of interest based on the determined cross-sectional area.
















































































Col. 6, lines 49-67, “points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be defined as the aortic plane.”
















designating a position in at least one of one or more depictions of an anatomical region of interest of the patient's body that includes a first anatomical structure of interest in which the prosthetic device is to be placed, wherein each of the one or more depictions shows the first structure of interest, a blood pool volume of a second anatomical structure of interest, or both, and wherein the designated position corresponds to a position in the first structure of interest at which the prosthetic device may be placed; 













defining a plane containing the aortic annulus of the patient's heart ("aortic plane") and offsetting a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of the prosthetic device would intersect the blood pool volume of the second anatomical structure of interest if placed at the designated position; 

manipulating an orientation, position, or both orientation and position of the offset representation of the aortic plane; and 




















determining a cross-sectional surface area of the blood pool volume along the manipulated offset representation of the aortic plane for use in evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest.


acquiring one or more depictions of an anatomical region of interest of the patient's body that includes a first anatomical structure of interest in which the prosthetic device is to be placed, wherein each of the one or more depictions shows the first structure of interest, a blood pool volume of a second anatomical structure of interest, or both; 

designating one or more positions in at least one of the one or more depictions wherein each position corresponds to a respective position in the first structure of interest at which the prosthetic device may be placed; and 

for each of the one or more designated positions, predicting an amount of blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest.

14. The system of claim 13, 

wherein the at least one of the one or more depictions shows the first structure of interest and the blood pool volume of the second structure of 

defining a plane that contains the aortic annulus of the patient's heart ("the aortic plane"); offsetting a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of one of the one or more imported device models intersects the blood pool volume; 




























determining a cross-sectional area of the blood pool volume along the offset representation of the aortic plane; and predicting the obstruction of the blood flow through the second structure of interest based on the determined cross-sectional area.





































































Col. 6, lines 49-67, “points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 13, 22, 25 and 34, recite terms in quotes and parenthesis. It is unclear what relationship the terms have with the remaining claim language and how they further limit the 
Claims 7, 19 and 31 recite “wherein the manipulating step comprises manipulating the orientation of the offset representation of the aortic plane by rotating it to a point corresponding to the smallest distance between the prosthetic device if placed at the designated position and a wall of the second structure of interest”. It is unclear what the smallest distance is supposed to be between. There appears to be a term missing. For the purposes of examination, the claim is interpreted to mean that the prosthetic device is placed at the point where the surface area of the blood volume between the prosthetic valve is the smallest, i.e., where the obstruction is. 
Claims 9, 21 and 33, recite “wherein the manipulating step comprises manipulating the position of the offset representation of the aortic plane by translating it to a point corresponding to the smallest distance between the prosthetic device if placed at the designated position and a wall of the second structure of interest”. It is unclear what the smallest distance is supposed to be between. There appears to be a term missing. For the purposes of examination, the claim is interpreted to mean that the prosthetic device is placed at the point where the surface area of the blood volume between the prosthetic valve is the smallest, i.e., where the obstruction is. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0258527 (“Wang”).
Regarding claim 1, 13, 25, Wang teaches:
A computer-implemented method for use in evaluating the placement of a prosthetic device in a patient's body (Wang: Abstract), comprising: 

designating a position in at least one of one or more depictions of an anatomical region of interest of the patient's body that includes a first anatomical structure of interest in which the prosthetic device is to be placed, wherein each of the one or more depictions shows the first structure of interest, a blood pool volume of a second anatomical structure of interest, or both, and wherein the designated position corresponds to a position in the first structure of interest at which the prosthetic device may be placed (Wang: para [0007], “evaluating the placement of a prosthetic mitral heart valve in a structure of interest located in the heart of the patient. The method comprises acquiring a plurality of images of an anatomical region of interest that includes the structure of interest, wherein each of the plurality of images shows the structure of interest, the blood pool volume of the LVOT of the patient's heart, or both. The method further comprises designating a position in at least one of the one or more images that corresponds to a position in the structure of interest at which the prosthetic valve may be placed”); 

defining a plane containing an aortic annulus of the patient's heart ("aortic plane") and offsetting a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of the prosthetic device would intersect the blood pool volume of the second anatomical structure of interest if placed at the designated position (Wang: para [0034], “step 102 of defining a plane that contains the aortic annulus of the patient's heart, hereinafter referred to as the "aortic plane"; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume. In an embodiment, this point comprises the furthest point into the blood pool volume model that the valve model reaches. By way of illustration, FIG. 10c illustrates an embodiment wherein the structure of interest is a previously-implanted mitral ring, and five valve models 52 have been imported into the model 42 of the mitral ring. For each position of the five valve models, a representation of the aortic plane 43 is offset to a point at which the corresponding valve model 52 intersects the blood pool volume model 58. As seen in FIG. 10c, the intersection point in this particular example for a given valve model is the bottom edge of the valve model closest to the original representation of the aortic plane 43, and thus the aortic annulus”); 

manipulating an orientation, position, or both orientation and position of the offset representation of the aortic plane (Wang: para [0035], “FIG. 5 depicts a 2D CT image in which three points 32a, 32b and 32c each corresponding to an aortic valve cusp are defined. Regardless of the landmarks used, the plane-defining points may be defined or identified in a number of ways. In one embodiment, the points may be defined automatically by the ECU 22 of the system 20 (e.g., by the processing unit 28 of the ECU 22) using suitable image processing software/techniques. In other embodiments, the points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be defined as the aortic plane”; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume”); and 

determining a cross-sectional surface area of the blood pool volume along the manipulated offset representation of the aortic plane for use in evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest (Wang: Abstract, “predicting, for each of the one or more designated positions, an amount of blood flow obstruction through the LVOT of the patient's heart that would occur if the prosthetic valve was to be placed at a corresponding position in the structure of interest”; para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).

Regarding claims 2, 14 and 26, Wang teaches:
The method of claim 1, further comprising evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a (Wang: Abstract, “one or more depictions of an anatomical region of interest that includes the structure of interest, wherein each depiction shows the structure of interest and/or the blood pool volume of the left ventricular outflow tract (LVOT) of the patient's heart. The method further comprises designating one or more positions in at least one of the one or more depictions wherein each position corresponds to a respective position in the structure of interest at which the prosthetic valve may be placed. The method still further comprises predicting, for each of the one or more designated positions, an amount of blood flow obstruction through the LVOT of the patient's heart that would occur if the prosthetic valve was to be placed at a corresponding position in the structure of interest”; para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).

Regarding claims 3, 15 and 27, Wang teaches:
The method of claim 2, further comprising determining a position at which to place the prosthetic device within the first structure of interest based at least in part on the evaluation of blood flow obstruction for the designated position (Wang: para [0081], “method 100 may proceed to a step 214 of determining a position or location in the structure of interest at which to actually place the prosthetic device based at least in part of the predicted blood flow obstruction(s)”).

Regarding claims 4, 16 and 28, Wang teaches:
The method of claim 1, further comprising: 

designating one or more other positions in at least one of the one or more depictions of the anatomical region of interest of the patient's body, wherein each of the one or more other designated positions corresponds to a respective position in the first structure of interest at which the device may be placed (Wang: para [0005], “designating one or more positions in at least one of the one or more depictions, wherein each position corresponds to a respective position in the structure of interest at which the prosthetic valve may be placed”); and 

determining for each of the one or more other designated positions a respective cross-sectional surface area of the blood pool volume of the second anatomical structure of interest (Wang: para [0056], “step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position” ).

Regarding claims 5, 17 and 29, Wang teaches:
The method of claim 4, further comprising: 

for each of the one or more other designated positions, evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a position in the first structure of interest corresponding to that designated position based on the determined cross-sectional surface area for that particular designated position (Wang: para [0056], “a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area.”).

Regarding claims 6, 18 and 30, Wang teaches:
The method of claim 1, wherein the manipulating step comprises manipulating the orientation of the offset representation of the aortic plane by rotating it into alignment with one or more predetermined landmarks (Wang: para [0030], “More particularly, the user interface device(s) 26 may allow a physician to manipulate images or models displayed on the display device 24 (e.g., rotate images/models, strip away or add layers to a model/image, move models relative to each other, import one model/image into another model/image, section portions of a model/image, etc.)”; para [0059], “once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116. In an embodiment, one or both of substeps 114, 116 may be performed automatically by, for example, the ECU 22 of system 20. In other embodiments, however, one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”; para [0076], “the axial plane indicator 70 and the sagittal plane indicator 84 are both aligned with the end of the valve position designation 86 that is the furthest away from the mitral annulus, and disposed the furthest into the LVOT. In an embodiment, once the axial and sagittal plane indicators are aligned, substep 210 may further comprise angling the intersection of the plane indictors such that the axial plane indicator 70 is parallel to a longitudinal axis 88 of the LVOT extending between the left ventricle and the aorta, and the sagittal plane indicator 84 is perpendicular to the opposite basal anteroseptal wall 90 of the left ventricle”; para [0078], “Following the alignment of the plane indicators with the position designation in substep 210…”).

Regarding claims 7, 19 and 31, Wang teaches:
The method of claim 1, wherein the manipulating step comprises manipulating the orientation of the offset representation of the aortic plane by rotating it to a point corresponding to the smallest distance between the prosthetic device if placed at the designated position and a wall of the second structure of interest (note: There appears to be a term missing. For the purposes of examination, the claim is interpreted to mean that the prosthetic device is placed at the point where the surface area of the blood volume between the prosthetic valve is the smallest, i.e., where the obstruction is; Wang: para [0061], “Because the valve model(s) were removed from the acquired model, the surface along the cut line will include only the cross-sectional surface of the blood pool volume, and the surface area of this surface is considered to be the "obstructed" surface area or the surface area "with a prosthetic valve."”).

Regarding claims 8, 20 and 32, Wang teaches:
The method of claim 1, wherein: 

the designating step comprises importing a model of the prosthetic device into the at least one of the one or more acquired depictions (Wang: Fig. 4, 108; para [0045], “importing one or more models or other representations of a prosthetic valve into the one or more acquired depictions showing the structure of interest”); and 

the offsetting step comprises offsetting the representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of the device model intersects the blood pool volume of the second anatomical structure of interest (Wang: para [0034], “step 102 of defining a plane that contains the aortic annulus of the patient's heart, hereinafter referred to as the "aortic plane"; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume. In an embodiment, this point comprises the furthest point into the blood pool volume model that the valve model reaches. By way of illustration, FIG. 10c illustrates an embodiment wherein the structure of interest is a previously-implanted mitral ring, and five valve models 52 have been imported into the model 42 of the mitral ring. For each position of the five valve models, a representation of the aortic plane 43 is offset to a point at which the corresponding valve model 52 intersects the blood pool volume model 58. As seen in FIG. 10c, the intersection point in this particular example for a given valve model is the bottom edge of the valve model closest to the original representation of the aortic plane 43, and thus the aortic annulus”).

Regarding claims 9, 21 and 33, Wang teaches:
The method of claim 1, wherein the manipulating step comprises manipulating the position of the offset representation of the aortic plane by translating it to a point corresponding to the smallest distance between the prosthetic device if placed at the designated position and a wall of the second structure of interest (Wang:note: There appears to be a term missing. For the purposes of examination, the claim is interpreted to mean that the prosthetic device is placed at the point where the surface area of the blood volume between the prosthetic valve is the smallest, i.e., where the obstruction is; Wang: para [0061], “Because the valve model(s) were removed from the acquired model, the surface along the cut line will include only the cross-sectional surface of the blood pool volume, and the surface area of this surface is considered to be the "obstructed" surface area or the surface area "with a prosthetic valve."”).

Regarding claims 10, 22 and 34, Wang teaches:
The method of claim 1, further comprising: 

duplicating the offset representation of the aortic plane prior to performing the manipulating step (Wang: para [0063], “ prior to removing the valve model(s) in substep 118, step 110 may comprise a substep of duplicating or copying the model having the valve model(s) disposed therein to create a second model, and then performing substeps 118, 120 using the second model. Both of the models may then be saved for future use such that models showing the first and second cross-sectional areas are maintained”), and wherein the manipulating step comprises manipulating one of the offset representation and the duplicate offset representation ("manipulated offset representation") (Wang: para [0035], “FIG. 5 depicts a 2D CT image in which three points 32a, 32b and 32c each corresponding to an aortic valve cusp are defined. Regardless of the landmarks used, the plane-defining points may be defined or identified in a number of ways. In one embodiment, the points may be defined automatically by the ECU 22 of the system 20 (e.g., by the processing unit 28 of the ECU 22) using suitable image processing software/techniques. In other embodiments, the points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be defined as the aortic plane”; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume”)and the determining step comprises determining the cross-sectional surface area of the blood pool volume along the manipulated offset representation of the aortic plane (Wang: para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”); and 

determining a cross-sectional surface area of the blood pool volume along the other of the offset representation and the duplicate offset representation that is not manipulated in the manipulating step ("non-manipulated offset representation") (Wang: para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).

Regarding claims 11, 23 and 35, Wang teaches:
The method of claim 10, further comprising evaluating blood flow obstruction through the second structure of interest based on the cross-sectional surface area along the manipulated offset representation and the cross-sectional surface area along the non-manipulated offset representation (Wang: para [0007], “evaluating the placement of a prosthetic mitral heart valve in a structure of interest located in the heart of the patient. The method comprises acquiring a plurality of images of an anatomical region of interest that includes the structure of interest, wherein each of the plurality of images shows the structure of interest, the blood pool volume of the LVOT of the patient's heart, or both. The method further comprises designating a position in at least one of the one or more images that corresponds to a position in the structure of interest at which the prosthetic valve may be placed”; Abstract, “predicting, for each of the one or more designated positions, an amount of blood flow obstruction through the LVOT of the patient's heart that would occur if the prosthetic valve was to be placed at a corresponding position in the structure of interest”; para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).

Regarding claims 12, 24 and 36, Wang teaches:
The method of claim 1, wherein the method further comprises: 

duplicating the offset representation of the aortic plane (Wang: para [0063], “ prior to removing the valve model(s) in substep 118, step 110 may comprise a substep of duplicating or copying the model having the valve model(s) disposed therein to create a second model, and then performing substeps 118, 120 using the second model. Both of the models may then be saved for future use such that models showing the first and second cross-sectional areas are maintained”); 

manipulating an orientation, position, or both orientation and position of the duplicate offset representation of the aortic plane (Wang: para [0035], “FIG. 5 depicts a 2D CT image in which three points 32a, 32b and 32c each corresponding to an aortic valve cusp are defined. Regardless of the landmarks used, the plane-defining points may be defined or identified in a number of ways. In one embodiment, the points may be defined automatically by the ECU 22 of the system 20 (e.g., by the processing unit 28 of the ECU 22) using suitable image processing software/techniques. In other embodiments, the points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be defined as the aortic plane”; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume”); and 

determining a cross-sectional surface area of the blood pool volume along the manipulated duplicate offset representation of the aortic plane for use in evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at corresponding position in the first structure of interest (Wang: para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).









Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0166332: A method for evaluating the placement of a prosthetic heart valve in a structure of interest. The method comprises acquiring one or more depictions of an anatomical region of interest that includes the structure of interest, wherein each depiction shows the structure of interest and/or the blood pool volume of the left ventricular outflow tract (LVOT) of the patient's heart. The method further comprises designating one or more positions in at least one of the one or more depictions wherein each position corresponds to a respective position in the structure of interest at which the prosthetic valve may be placed. The method still further comprises predicting, for each of the one or more designated positions, an amount of blood flow obstruction through the LVOT of the patient's heart that would occur if the prosthetic valve was to be placed at a corresponding position in the structure of interest. 
“Computed tomography assessment for transcatheter aortic valve in valve implantation: The vancouver approach to predict anatomical risk for coronary obstruction and other considerations”: an overview of the utilization of cardiac computed tomography in planning of ViV procedures, with emphasis on data acquisition, SHV identification in case of unclear surgical history, and most importantly the concept of identifying patients at risk of coronary occlusion using a method referred to as the “virtual THV to coronary ostial distance” (VTC).
“Severe Mitral Annular Calcification Multimodality Imaging for Therapeutic Strategies and Interventions”: new approaches using computer-assisted simulation of transcatheter valves 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148